                     Case 17-80247   Doc 253   Filed 04/25/19   Page 1 of 5
SO ORDERED.

SIGNED this 25th day of April, 2019.




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                DURHAM DIVISION

    In re:                                      )
                                                )
    RFI MANAGEMENT, INC.,                       )           Case No. 17-80247
                                                )               Chapter 7
              Debtor.                           )

                  ORDER APPROVING SETTLEMENT AND COMPROMISE

             THIS MATTER comes before the Court upon the Motion to Approve Settlement

   and Compromise (Dkt. No. 249) (the “Motion”) filed by John Paul H. Cournoyer,

   Chapter 7 Trustee in the above-captioned case (the “Trustee”) pursuant to Rule 9019

   of the Federal Rules of Bankruptcy Procedure. Notice of the Motion (Dkt. No. 250)

   was issued on April 2, 2019 with a deadline of April 18, 2019 within which to file

   objections. No objections having been filed, and after considering the matters set

   forth in the Motion and the official file, the Court hereby makes the following findings

   as follows:

             1.     On March 29, 2017 (the “Petition Date”), RFI Management, Inc. (the

   “Debtor”) filed a voluntary petition seeking relief under Chapter 11 of the Bankruptcy

   Code. On March 3, 2018, this Court entered an order converting the case to Chapter 7
                  Case 17-80247   Doc 253   Filed 04/25/19   Page 2 of 5




and appointing John Paul H. Cournoyer as Chapter 7 Trustee (the “Trustee”) for the

Debtor.

      2.     This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334, and this matter is a core proceeding under 28 U.S.C. § 157(b)(2).

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

      3.     Swift Financial Corporation, d/b/a Swift Capital (the “Creditor”) filed a

secured claim in the Debtor’s bankruptcy case (Claim No. 4) for $149,848.02 secured

by receivables and all other assets under a UCC Financing Statement filed with the

North Carolina Secretary of State.

      4.     The primary asset of the bankruptcy estate is an account receivable

owed by Centerpointe Construction. Given the secured claim asserted by the Creditor

and the anticipated litigation costs associated with recovering the account receivable,

the Trustee and the Creditor negotiated an agreement to enable the collection of the

account receivable for the mutual benefit of the Debtor’s bankruptcy estate and the

Creditor.

      5.     After discussion and negotiation, the Trustee and the Creditor have

agreed to resolve all outstanding matters pursuant to the Settlement Agreement

attached to the Motion and summarized as follows:

             a.       On December 10, 2018, the Bankruptcy Court authorized the

      Trustee to employ James C. White as special counsel (Dkt. No. 247) on a one-

      third (1/3) contingent fee basis of any recoveries realized plus reimbursement

      of expenses to pursue claims against Centerpointe Construction Corp. (the
           Case 17-80247    Doc 253    Filed 04/25/19   Page 3 of 5




“Centerpointe Litigation”).

      b.       Any net proceeds realized from the Centerpointe Litigation (the

“Net Proceeds”) shall be divided between the Creditor and the bankruptcy

estate, with 60% of the Net Proceeds paid towards the Creditor’s secured claim

and 40% of the Net Proceeds paid to the bankruptcy estate free and clear of

any lien by the Creditor.

      c.       The Trustee waives any challenge to the Creditor’s secured claim

of $149,848.02 as of the Petition Date.

      d.       To the extent the Net Proceeds are sufficient enough to pay the

principal balance of the Creditor’s claim in full, after accounting for any

payments received during the pendency of the Chapter 11, the Creditor is

entitled to post-petition interest and attorney’s fees as set forth in 11 U.S.C.

§ 506(b); however, the Trustee reserves the right to review those calculations

and make any challenges as appropriate.

      e.       Except for its rights to receive its portion of the Net Proceeds, as

well as post-petition interest and attorney’s fees, if any, as set forth

hereinabove, the Creditor waives and releases any and all claims against the

Trustee and the Debtor’s bankruptcy estate of any nature, whether known or

unknown, as of the date of the Agreement attached hereto. Without in any

way limiting the breadth of the foregoing, the Creditor specifically

acknowledges and agrees that it shall have no lien or interest in any of the

remaining funds held by the Trustee after the payment of the Creditor’s 60%
                  Case 17-80247    Doc 253   Filed 04/25/19   Page 4 of 5




      portion of the Net Proceeds. Notwithstanding the foregoing, if the Trustee or

      the Debtor’s bankruptcy estate abandon the Centerpointe Litigation, the

      Creditor’s security interest in the account receivables shall be preserved and

      not impaired by this settlement.

             f.       The Creditor shall retain its right to object to and be heard with

      respect to any proposed settlement of the Centerpointe Litigation.

      6.     The Trustee believes the proposed settlement is reasonable and in the

best interest of the bankruptcy estate.

      Based upon the foregoing findings, the Court concludes that the Motion should

be granted and for good and sufficient reasons appearing, it is hereby ORDERED as

follows:

      1.     The Motion is granted.

      2.     The Settlement Agreement attached to the Motion is approved.

                                  [END OF DOCUMENT]
             Case 17-80247    Doc 253   Filed 04/25/19   Page 5 of 5




SERVICE LIST

By automatic CM/ECF notice:

William P. Miller                       James C. White
US Bankruptcy Administrator             Counsel for Debtor
James A. Beck, II                       John Paul H. Cournoyer
Counsel for Swift Capital               Chapter 7 Trustee
